Citation Nr: 1114641	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-35 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD with depression, to include anxiety.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted, in pertinent part, the Veteran's claim of service connection for PTSD, assigning a 30 percent rating effective July 26, 2007 (the date of the Veteran's service connection claim).  The RO also denied separate claims of service connection for depression and for an anxiety disorder.  This decision was issued to the Veteran and his service representative in July 2008.  The Veteran disagreed with this decision in October 2008, seeking a higher initial rating for service-connected PTSD and service connection for depression and for an anxiety disorder.

In a December 2009 Supplemental Statement of the Case (SSOC), the RO granted the Veteran's claim of service connection for depression and evaluated it as part of his higher initial rating claim for service-connected PTSD (which the RO recharacterized as service-connected PTSD with depression).  The RO also continued the denial of the Veteran's service connection claim for an anxiety disorder (which it recharacterized as anxiety).

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The competent evidence indicates that, in addition to PTSD, the Veteran also has been diagnosed as having anxiety and depression.  As noted, the RO found in the December 2009 SSOC that service connection was warranted for depression and evaluated it as part of the Veteran's service-connected PTSD with depression.  Thus, the claims are as stated on the title page of this decision.

The competent evidence (in this case, VA examination reports dated in June 2008 and in October 2009, Vet Center records, and other VA outpatient treatment records) shows that no distinctions were drawn by the Veteran's VA treating physicians between the symptomatology attributable to his service-connected PTSD and the symptomatology attributable to his depression.  Because the competent evidence has shown that the Veteran's PTSD and depression are related to active service, and because no distinctions were made by his VA treating physicians between his PTSD and his depression, the Board concedes that all of the Veteran's psychiatric symptomatology attributable to PTSD with depression is related to active service.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has contended that his service-connected PTSD with depression is more disabling than currently evaluated.  He also has contended that his current acquired psychiatric disability other than PTSD with depression, to include anxiety, is related to active service.  As noted in the Introduction, the competent evidence indicates that the Veteran's VA treating physicians made no distinctions between the psychiatric symptomatology attributable to his PTSD and to his depression.  The competent evidence also shows that the Veteran has been diagnosed as having PTSD, depression, and anxiety - often by the same VA examiner at the same time - with little or no clinical discussion of the etiological relationship, if any, between the symptomatology attributable to each of these psychiatric disabilities.  Thus, it is not clear whether, and to what extent, the Veteran's service-connected PTSD with depression contributed to or caused him to experience his current anxiety (or any other acquired psychiatric disability he currently experiences).  A review of the claims file also shows that the Veteran's most recent VA PTSD examination occurred in October 2009.  Given the Veteran's contentions, and given the length of time since his most recent VA examination, the Board finds that, on remand, the Veteran should be scheduled for updated VA examination(s) which addresses the current nature and severity of his service-connected PTSD with depression and also addresses the nature and etiology of any acquired psychiatric disability other than PTSD with depression, to include anxiety, that he currently experiences.  See Clemons, 23 Vet. App. at 1.

The Board notes that, in June 2007, the Veteran advised VA that he was in receipt of disability benefits from the Social Security Administration (SSA).  To date, however, the RO has not attempted to obtain the Veteran's complete SSA records.  The Veteran's SSA records may contain competent evidence supportive of his claims.  VA normally has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for his service-connected PTSD with depression and any acquired psychiatric disability other than PTSD with depression, to include anxiety, since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

3.  Then, schedule the Veteran for appropriate VA examination(s) to determine the current nature and severity of his service-connected PTSD with depression and the nature and etiology of any acquired psychiatric disability other than PTSD with depression, to include anxiety.  The claims file must be provided to the examiner(s) for review.  All appropriate testing must be conducted.  The examiner(s) is advised that the Board has conceded that all of the psychiatric symptomatology attributable to the Veteran's service-connected PTSD with depression is related to his active service.

With respect to the Veteran's service-connected PTSD with depression, based on a review of the claims file and the results of the Veteran's examination, the examiner(s) should be asked to distinguish between the symptomatology attributable to this disability and the symptomatology attributable to any acquired psychiatric disability other than PTSD with depression, to include anxiety, if possible.  The examiner(s) also should be asked to opine whether the Veteran's service-connected PTSD with depression is manifested by occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  A complete rationale must be provided for any opinion(s) expressed.

With respect to any acquired psychiatric disability other than PTSD with depression, to include anxiety, the examiner(s) should be asked to identify any acquired psychiatric disability/ies other than PTSD with depression currently experienced by the Veteran, if possible.  The examiner(s) then should be asked to distinguish between the symptomatology attributable to any acquired psychiatric disability other than PTSD with depression, to include anxiety, if diagnosed, and the symptomatology attributable to the Veteran's service-connected PTSD with depression, if possible.  The examiner(s) further should be asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed acquired psychiatric disability other than PTSD with depression, to include anxiety, is related to active service or any incident of such service.  The examiner(s) also should be asked to opine further whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed acquired psychiatric disability other than PTSD with depression, to include anxiety, was caused or aggravated (permanently worsened) by the Veteran's service-connected PTSD with depression.  A complete rationale must be provided for any opinion(s) expressed.

4.  Thereafter, readjudicate the Veteran's claim for an initial rating greater than 30 percent for PTSD with depression and his claim of service connection for an acquired psychiatric disability other than PTSD with depression, to include anxiety.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

